Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11, 13-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1 and dependent claims thereof, cited prior art Akita (US 20170269704) discloses a display device with a plurality of displays to display specific screen in general, wherein a first program causes either a second display or a predetermined display to display a screen associated with associated information. 
However, none of cited prior art disclose in particular, alone or in combination: “wherein the plurality of displays have the first display and the second display, the first application program causes the second display to display the specific screen and cause the first display to display a first content different from the specific screen, then wherein the first application program causes the first display to display the first content and causes the second display to display the screen associated with the associated information when the associated information is input from a terminal device in which the application program is installed in a state in which the specific screen being currently displayed by the second display and the first content being currently displayed by the first display, and the first application program causes the first display to display the first content different from the specific screen and causes the second display to display a second content, the second content is different from the specific screen and the first 
Regarding independent claim 11 and dependent claims thereof, cited prior art Akita (US 20170269704) discloses a display device with a plurality of displays to display specific screen in general, wherein a first program causes either a second display or a predetermined display to display a screen associated with associated information. 
However, none of cited prior art disclose in particular, alone or in combination: “the first application program causes the specific screen to be displayed in second information display region and cause a first content different from the specific screen to be displayed in the first information display region, then wherein the first application program causes the first content to be displayed in the first information display region and causes the screen associated with the associated information to be displayed in the second information display region when the associated information is input from a terminal device in which the application program is installed in a state in which the specific screen being currently displayed in the second information display region and the first content being currently displayed in the first information display region, and the first application program causes the first content different from the specific screen to be displayed in the first information display region and causes a second content to be displayed in the second information display region, the second content is different from the specific screen and the first content, then wherein the first application program 
Regarding independent claim 17, cited prior art Akita (US 20170269704) discloses a display device with a plurality of displays to display specific screen in general, wherein a first program causes either a second display or a predetermined display to display a screen associated with associated information. 
However, none of cited prior art discloses in particular, alone or in combination: “wherein when an operation for executing the first application program in a background is performed in a state in which the specific screen being currently displayed by the second display, the first application program causes the second display not to display the specific screen, cause the first application program to execute in the background, cause a storage to store information indicating that the first application program executes in the background by the second display, then when the associated information is input in a state in which the specific screen not being currently displayed by a plurality of displays, the first application program causes the second display to display the specific screen with reference to the information indicating that the first application program executes in the background by the second display.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEIJIE SHEN whose telephone number is (571)272-5522. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694